DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 was filed after the mailing date of the First Action on the Merits on November 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-4, 7-8, and 11-19 have been amended, and claims 9 and 10 have been canceled in the response filed on February 24, 2021. Accordingly, claims 1-8 and 11-20 are pending.
Claims 1-8 and 11-20 are rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 13, and 16 recite: “generating, by a machine learned algorithm ”. Although providing literal support throughout the disclosure, the "user-independent" is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes "During the in-use phase of the first MLA ; and “A given user-non-specific popularity score is independent from any given user” (see [191]). Although disclosing generating user- using MLA, the disclosure fails to describe specifically and in detail how the MLA generates the user-independent scores. For example, the specification does not disclose a specific equation, calculation, or machine-learned algorithm that is used to generate user-independent scores. Applicant’s failure to disclose how user-independent are generated raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.   
Claims 2-8 and 11-12; 14-15; and 17-20 inherit the deficiencies noted in above in claims 1, 13, and 16, respectively.

Claims 1 and 16 recite: “generating, by the server, a set of user-independent recommendation items by selecting from the set of landing page items user-independent recommendation items to be presented to the user based on the respective user-independent scores”. Although providing literal support throughout the disclosure, generating user-independent recommendation items is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that “The server 112 is then configured to generate a set of user-non-specific recommendation25 items to be presented to the user 102. The server 112 is configured to generate the set of user- non-specific recommendation items by selecting items from the given set of items of the at least one landing page based on the respective user non-specific popularity scores.” (see [157]); and “A given user-non-specific popularity score is independent from any given user.” (see [191]). Although disclosing a server that generates, the disclosure fails to describe specifically and in detail how the server generates user-independent recommendation items. For example, the specification does not disclose a specific equation, calculation, or machine-learned algorithm that is used to generate the user-independent recommendation items. Applicant’s failure to disclose how user- are generated raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.   
Claims 2-8 and 11-12; and 17-20 inherit the deficiencies noted in above in claims 1 and 16, respectively.

Claims 2 and 17 recite: “generating, by the server, a relevance score for items from a pool of items recommendable by the recommendation service based on the previous user interactions of the user with the recommendation service”. Although providing literal support throughout the disclosure, the "relevance" is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes that the method is disclosed in a patent application, number 15/607,555, in addition to the present application is disclosing generating user-. Although both disclosures state the generation of relevance scores using a server, they do not describe specifically and in detail describe how the server generates the relevance scores. For example, the specification does not disclose a specific equation, calculation, or machine-learned algorithm used to generate the relevance scores. Applicant’s failure to disclose how the relevance scores are generated raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.   

Claims 2 and 17 recite: “generating, by the server, a set of recommendation items by selecting from the pool of items recommendation items to be presented to the user based on the respective relevance scores”. Although providing literal support throughout the disclosure, the generation of a set of recommendation items is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes that the method is disclosed in a patent application, number 15/607,555, in addition to the present application is disclosing generating user-specific popularity scores. Although the disclosures describe generating a set of recommendation items using a relevance score via a server, the disclosures do not describe specifically and in detail how the server generates the set of recommendation items. Applicant’s failure to disclose how are generated raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.     	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13, and 16 recite: “generating, by a machine learned algorithm (MLA) executed by the server, a ”. Generating a user- renders the claim indefinite because it is unclear the method in which the MLA generates the user-independent score. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the user-independent. 
Claims 1-8 and 11-12; 14-15; and 17-20 inherit the deficiency noted in claims 1, 13, and 16, respectively.
For the purposes of examination the Examiner will interpret the manner of generating a user-independent score to be any manner to generate a score.

Claims 1 and 16 recite: “generating, by the s”. User- render the claim indefinite because it is unclear the method in which the server generates the user-. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the user-. 
Claims 2-8, and 11-12; and 17-20 inherit the deficiency noted in claims 1 and 16, respectively.
For the purposes of examination the Examiner will interpret the manner of generating a set of user-independent recommendation items to be any manner to generate a set of user-independent recommendation items.

Claims 2 and 17 recite: “generating, by the server, a ”. Generating a  renders the claim indefinite because it is unclear the method in which the server generates the relevance score. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the relevance. 
For the purposes of examination the Examiner will interpret the manner of generating a relevance score to be any manner to generate a score.
	
Claims 2 and 7 recite: “generating, by the server, a set of recommendation items by se”. Generating a set of recommendation items renders the claim indefinite because it is unclear the method in which the server generates the set of recommendation items. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which  . 
For the purposes of examination the Examiner will interpret the manner of generating a set of recommendation items to be any manner to generate the set of recommendation items.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-12; and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the recommending items method, as claimed in claims 1-12, is directed to a process. Furthermore, the server, as claimed in claims 16-20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending items to a user. Specifically, representative claim 1 recites the abstract idea of: 
receiving an indication of the user accessing the recommendation service;
determining a user-type of the user of the recommendation service, the user-type being one of a new-user type and an old-user type, the new-user type being associated with users of the recommendation service that are associated with a pre-determined level of previous user interactions with the recommendation service, the pre-determined level of previous user interactions not being sufficient to generate a personalized content recommendation;
responsive to the user being of the new-user type:
receiving information associated with a set of items from a pre-determined resource, the information associated with the set of items being indicative of at least visual characteristics of a respective one of the set of items, the set of items comprising pre-selected items of a plurality of items hosted by the pre-determined resource, the pre-selected items having been selected for increasing user traffic to the pre-determined resource, the visual characteristics of the respective one of the set of items being indicative of a prominence of the respective one of the set of items;
generating a feature vector for each one of the set of items based on information associated with the visual characteristics of a respective one of the set of items;
generating a user-independent score for each one of the set of items based on the respective feature vectors, to generate user-independent scores for given items based on respective feature vectors and respective user interactions with the given items;
generating a set of recommendation items by selecting from the set of items user-independent recommendation items to be presented to the user based on the respective user-independent scores; and
transmitting the set of user-independent recommendation items in lieu of the personalized content recommendation.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending items to a user, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as an electronic device, a server, a communication network, a landing page, and machine learned algorithm.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., recommending an item) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. As such, representative claim 1 is ineligible. 
Dependent claims 2-12 do not aid in the eligibility of independent claim 1. For example, claim 2 merely further define the abstract limitations of claim 1. Additionally, claims 3-12 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 5, 6, 7, 10, and 11 includes additional elements of a resource-native algorithm, software-based selection algorithm, human-based selection algorithm, a ranking algorithm, and a heuristic analysis. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment. Thus, dependent claims 2-12 are also ineligible. 


Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the machine learned algorithm, as claimed in claims 13-15, is directed to a method. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending an item to a user. Specifically, representative claim 13 recites the abstract idea of: 
receiving, by the server, information associated with a set of landing page items from a landing page of a pre-determined resource, the information associated with the set of landing page items being indicative of at least visual characteristics of a respective one of the set of landing page items, the set of landing page items comprising pre-selected items of a plurality of items hosted by the pre- determined resource, the pre-selected items having been selected for increasing user traffic to the pre-determined resource, the visual characteristics of the respective one of the set of landing page items being indicative of a prominence of the respective one of the set of landing page items on the landing page;
receiving, by the server, an indication of previous user interactions associated with each one of the set of items on the landing page;
generating, by the server, a feature vector for each one of the set of landing page items from the landing page based on information associated with the visual characteristics of a respective one of the set of landing page items on the landing page;
generating, by the server, a respective training set for each one of the set of landing page items based on the respective feature vector and the respective user interactions; and
training, by the server, the MLA based on the plurality of training sets to predict a user-independent score of a given item, the user-independent score being independent from any given user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 13 recites the abstract idea of recommending an item to a user, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because recommending items to a user is a marketing activity. Thus, representative claim 13 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate a machine learned algorithm, a landing page, and a server.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 13 merely recites a commonplace business method (i.e., searching for products and creating a custom product) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 13 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 13 do not add anything that is not already present when they considered individually. In Alice, the court Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 13 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. As such, representative claim 13 is ineligible. 
Dependent claims 14-15 do not aid in the eligibility of independent claim 13. For example, claims 14-15 merely further define the abstract limitations of claim 13. Thus, dependent claims 14-15 are also ineligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et. al. (US 20130290110, herein referred to as LuVogt), in view of Bryar et. al. (US 8225195 B1, herein referred to as Bryar), in further view of Coster et. al. (US 20140025609, herein referred to as Coster).
	
With respect to claim 1, LuVogt discloses:
A method of selecting recommendation items to be transmitted to an electronic device associated with a user of a recommendation service, the recommendation service being hosted by a server, the server being communicatively coupled with the electronic device by a communication network, the method executable at the server, the method comprising {LuVogt, see at least: Fig 2, #200 #206, #210; [0073] recommendation system 200 can include user computer/client device 202 or 204 that communicates with server computer 206 over a network 208 such as the internet. In one embodiment, the server 206 includes personalized, generalized content recommendation module 210}:
	receiving, by the server, an indication of the user accessing the recommendation service {LuVogt, see at least: Fig 2, #204, 206, 210 254; [0075] a request 254 for unseen content items that are relevant to the current user context can be received from a user employing the user device 204};
	determining, by the server, a user-type of the user of the recommendation service hosted by the server, the user-type being one of a new-user type or an old-user type, the new-user type being associated with users of the recommendation service that are associated with a pre-determined level of previous user interactions with the recommendation service, the pre-determined level of previous user interactions not being sufficient to generate a personalized content recommendation {LuVogt, see at least: Fig 3, #330, 332, 3320, 3324; Equation 2; [0087] category vectors are therefore used as both the initial user vector as well as a component of the evolving user vector; [0103] this update is done nightly by combining the user model 3324 of the preceding thirty days and the current cold start categories of vectors included in the user model 3324 or when the user changes their category preferences. The term w.sub.i is the weight that will bias more recent user models over older user models and 1/Nx is used because in the initial thirty days that the user registers with the recommendation module 210, thirty snapshots of the user model are not available of updating the user vector. [0082] When a new user registers with the recommendation module 210, information related to the user is received and processed by the user processing module 330};
	responsive to the user being of the new-user type {LuVogt, see at least: [0082] When a new user registers with the recommendation module 210, information related to the user is received and processed by the user processing module 330}:
	receiving, by the server, information associated with a set of landing page items from a landing page of a pre-determined resource, the information associated with the set of landing page items being indicative of at least visual characteristics of a respective one of the set of landing page items, the landing page of the pre-determined resource the set of landing page items comprising pre-selected items of a plurality of items hosted by the pre-determined resource {LuVogt, see at least: fig 2 #252; [0059] A plurality of input content (i.e., landing page items) streams or feeds (i.e., landing pages) 110 from a plurality of sources (i.e., pre-determined resource) 120 are received. In an embodiment, the plurality of content sources can include any constantly streaming source of information. Content from the input streams or feeds 110 is aggregated and the aggregated content 130 is filtered to identify relevant content 140 or content requiring immediate user attention 140 (i.e., pre-selected items); [0075] the received content items 252 can comprise a combination of public and private data items (i.e., plurality of items) such as emails, TWITTER and FACEBOOK feeds, news/weather/stock/ deal alerts or other information; [0083] Features can include explicit data of content items such as words, or entities};
	the pre-selected items having been selected {LuVogt, see at least: [0059] the aggregated content 130 is filtered to identify relevant content 140 or content requiring immediate user attention 140}, 
the visual characteristics of the respective one of the set of landing page items being indicative of information of the respective one of the set of landing page items on the landing page {LuVogt, see at least: fig 1; [0083] Features can include explicit data of content items such as words, or entities};
	generating, by the server, a feature vector for each one of the set of landing page items from the landing page based on information associated with the visual characteristics of a respective one of the set of landing page items on the landing page {LuVogt, see at least: [0059] the latest content comprised ;
generating, by a machine learned algorithm (MLA) executed by the server, the MLA having been trained based on respective feature vectors and respective user interactions with the given items {LuVogt, see at least: [0014] the processor executes explicit training logic, for receiving terms from the user for explicitly adding to or deleting from the user model and item weighing logic, for respectively weighing favorably and unfavorably content items comprising the received terms when providing the recommendations; [0085] the different processing elements are generated by modeling the users, categories/features and items of content within the recommendations module 210 as vectors}.
generating, by the server, a set of recommendation items {LuVogt, see at least: [0091] The user model 3224, also comprised within the user PE 332, generally includes all of those parameters of the recommendations module 210 that are used on a per-user basis to make the filtering decision for an item. It is employed to score and recommend items to a user that it represents};
transmitting, by the server, the set of recommendation items to the electronic device in lieu of the personalized content recommendation {LuVogt, see at least: [0122] The resultant items list with the selected number of each item type is forwarded or transmitted to the user as a seen items list}.
LuVogt does not teach:
the pre-selected items having been selected for increasing user traffic to the pre- determined resource, the visual characteristics of the respective one of the set of landing page items being indicative of a prominence.
However, Bryar teaches:
the pre-selected items having been selected for increasing user traffic to the pre- determined resource, the visual characteristics of the respective one of the set of landing page items being indicative of a prominence {Bryar, see at least: [6:39-42] Displaying hyperlinks at various levels of prominence enhances the user's computing experience by visually identifying those links that may be more helpful or useful to the user; [17:30-34] Embodiments of the invention may also be implemented to take into account information such as traffic (e.g., number of hits) that a Web page receives or has received, either from a particular user, a group of users, or from users in general. This information can help set a basis for determining the level of prominence of links to that page when such links are displayed on referring pages; [3:5-7] Associated with the set of links is prominence data for affecting the prominence at which the links in the set of links are to be displayed}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the selection for increasing user traffic and indicating a prominence as taught by Bryar in the recommendation service method of LuVogt in order to enhance the user’s computing experience (Bryar, see: [6:39-42]).
LuVogt does not disclose:
a user-independent score for each one of the set of items to generate user-independent scores for given items;
a set of user-independent recommendation items by selecting from the set of items user-independent recommendation items to be presented to the user based on the respective user-independent scores.
However, Coster teaches:
a user-independent score for each one of the set of items, to generate user-independent scores for given items based on respective user interactions with the given items {Coster, see at least: fig 4, #400, 406; [0011] In this method, the recommendation system obtains ratings of items for a public ;
a set of user-independent recommendation items by selecting from the set of items user-independent recommendation items to be presented to the user based on the respective user-independent scores {Coster, see at least: [0014] The recommendation system may further select a limited set of items for the public recommendation (i.e., user-independent recommendation) based on their ratings}; and
transmitting the set of user-independent recommendation items to the electronic device {Coster, see at least: [0036] When the processing of the request has been completed in the recommendation system 202 as described above, it sends the public recommendation with ratings of items together with the obtained attribute-related weight information for those items, and optionally also including the combination function F if used, to the user device 200 }.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the user-independent scores and recommendation items as taught by Coster in the recommendation service method of LuVogt in order for sellers to achieve efficiency and yield of their marketing activities and offerings (Coster, see: [0002]).

	With respect to claim 2, LuVogt, Bryar, and Coster teach the method of claim 1. LuVogt further discloses:
	responsive to the user being of the old-user type {LuVogt, see at least: [0107] the initial user model is updated and fine-tuned based on explicit and implicit feedback from the user}:
	receiving, by the server, previous user interactions of the user with the recommendation service {LuVogt, see at least: [0111] A user PE 332 forwards a list of seen items to a user and records user actions on the content items in the received list. Events generated by user actions such as, clicking on a particular content item, are received by the user PE 332 and employed to update the user model in real time};
generating, by the server, a score for items {LuVogt, see at least: [0059] Therefore, the relevant content 140 transmitted to the user comprises items from both public and private data streams from which content items are scored and ordered based on various criteria};
generating, by the server, a set of recommendation items {LuVogt, see at least: [0091] The user model 3224, also comprised within the user PE 332, generally includes all of those parameters of the recommendations module 210 that are used on a per-user basis to make the filtering decision for an item. It is employed to score and recommend items to a user that it represents}; and
transmitting, by the server, the set of recommendation items as the personalized content recommendation {LuVogt, see at least: [0122] The resultant items list with the selected number of each item type is forwarded or transmitted to the user as a seen items list}.
LuVogt does not disclose:
	a relevance score for items from a pool of items recommendable by the recommendation service based on the previous user interactions of the user with the recommendation service;
a set of recommendation items by selecting from the pool of items recommendation items to be presented to the user based on the respective relevance scores. 	
However, Coster further teaches:
	a relevance score for items from a pool of items recommendable by the recommendation service based on the previous user interactions of the user with the recommendation service {Coster, see at ;
a set of recommendation items by selecting from the pool of items recommendation items to be presented to the user based on the respective relevance scores {Coster, see at least: [0015] the user device receives ratings of items in a public recommendation and attribute-related weight information for the items from a recommendation system. The weight information comprises item-specific weight values for a plurality of predefined attributes pertaining to user characteristics. The user device then modifies the public recommendation into a customized recommendation based on locally stored private user data and the weight information, and presents the customized recommendation, e.g. to a user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the relevance scores and recommendation items as taught by Coster in the recommendation service method of LuVogt because the customers will also be better served by receiving more relevant and interesting recommendations (Coster, see: [0002]).

	With respect to claim 3, LuVogt, Bryar, and Coster teach the method of claim 1. LuVogt further discloses:
	wherein the method further comprises extracting, by the server, the information associated with the visual characteristics of each one of the set of landing page items from the information associated with the set of landing page items {LuVogt, see at least: [0083] When an item of content is received, features such as keywords and/or metadata as described herein regarding the item are extracted … a feature can generally include any piece of data derived from an item or a user and used as input to the filtering decision. Features can include explicit data of content items such as words, or entities}.

With respect to claim 4, LuVogt, Bryar, and Coster teach the method of claim 1. LuVogt further discloses:
wherein the user-independent recommendation items comprise landing page news items {LuVogt, see at least: [0075] the received content items 252 can comprise a combination of public and private data items such as emails, TWITTER and FACEBOOK feeds, news/weather/stock/deal alerts or other information}.
	
With respect to claim 8, LuVogt, Bryar and Coster teach the method of claim 1, including visual characteristics, landing pages, and landing page items. LuVogt does not disclose:
wherein the visual characteristics comprise at least one of:
position of the given landing page item on the landing page;
size of the given landing page item on the landing page; or
presence of an image associated with the given landing page item on the landing page.
However, Bryar teaches:
wherein the visual characteristics comprise at least one of:
position of the given landing page item on the landing page;
size of the given landing page item on the landing page; or
presence of an image associated with the given landing page item on the landing page {Bryar, see at least: [3:5-7] Associated with the set of links is prominence data for affecting the prominence at which the links in the set of links are to be displayed; [10:27-30] the prominence of a hyperlink may be denoted through the hyperlink's font, size, color (e.g., hue, saturation, intensity), brightness, progression or motion, or other parameter}.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the selection for increasing user traffic and indicating a prominence as taught by Bryar 

	With respect to claim 13, LuVogt discloses:
A method of training a machine learned algorithm (MLA) to predict user-independent scores of items for a user of a recommendation service, the recommendation service being hosted by a server, the user being of a new-user type, the new-user type being associated with users of the recommendation service that are associated with a pre-determined level of previous user interactions with the recommendation service, the pre-determined level of previous user interactions not being sufficient to generate a personalized user content recommendation, the server implementing the MLA, the method comprising {LuVogt, see at least: Fig 3, #330, 332, 3320, 3324; Equation 2; [0087] category vectors are therefore used as both the initial user vector as well as a component of the evolving user vector; [0103] this update is done nightly by combining the user model 3324 of the preceding thirty days and the current cold start categories of vectors included in the user model 3324 or when the user changes their category preferences. The term w.sub.i is the weight that will bias more recent user models over older user models and 1/Nx is used because in the initial thirty days that the user registers with the recommendation module 210, thirty snapshots of the user model are not available of updating the user vector. Thus, at any given point in time the user vector is a sum of two components: a weighted sum of the user vector across time (emphasizing recent vectors)--this is the `exploit` component and a weighted sum of category vectors across time (also emphasizing recent vectors)--which is the `explore component`. Therefore, if the user associated whose user vector is determined in accordance with Expression (1) above, requests content more frequently, the user vector is adjusted by lowering .alpha.sub.x on the assumption that the user likes the recommended content and therefore the recommendations module 210 is serving the relevant content. On the other hand if the user does not :
receiving, by the server, information associated with a set of landing page items from a landing page of a pre-determined resource, the information associated with the set of landing page items being indicative of at least visual characteristics of a respective one of the set of landing page items, the set of landing page items comprising pre-selected items of a plurality of items hosted by the pre-determined resource {LuVogt, see at least: fig 2 #252; [0059] A plurality of input content (i.e., landing page items) streams or feeds (i.e., landing pages) 110 from a plurality of sources (i.e., pre-determined resource) 120 are received. In an embodiment, the plurality of content sources can include any constantly streaming source of information. Content from the input streams or feeds 110 is aggregated and the aggregated content 130 is filtered to identify relevant content 140 or content requiring immediate user attention 140 (i.e., pre-selected items); [0075] the received content items 252 can comprise a combination of public and private data items (i.e., plurality of items) such as emails, TWITTER and FACEBOOK feeds, news/weather/stock/ deal alerts or other information; [0083] Features can include explicit data of content items such as words, or entities};
	the pre-selected items having been selected {LuVogt, see at least: [0059] the aggregated content 130 is filtered to identify relevant content 140 or content requiring immediate user attention 140}, 
the visual characteristics of the respective one of the set of landing page items being indicative of information of the respective one of the set of landing page items on the landing page {LuVogt, see at least: fig 1; [0083] Features can include explicit data of content items such as words, or entities};
receiving, by the server, an indication of previous user interactions associated with each one of the set of items on the landing page {LuVogt, see at least: [0077] the recommendations module 210 returns search results from such stored content which are ranked based on past user actions. When issuing a keyword search against the items indexed by the recommendations module 210, the ;
generating, by the server, a feature vector for each one of the set of landing page items from the landing page based on information associated with the visual characteristics of a respective one of the set of landing page items on the landing page {LuVogt, see at least: [0059] the latest content comprised in the aggregated content streams 130 can be displayed to the users; [0085] the different processing elements are generated by modeling the users, categories/features and items of content within the recommendations module 210 as vectors; [0083] Features can include explicit data of content items such as words, or entities};
	generating, by the server, a respective training set for each one of the set of landing page items based on the respective feature vector and the respective user interactions {LuVogt, see at least: [0014] the processor executes explicit training logic, for receiving terms from the user for explicitly adding to or deleting from the user model and item weighing logic, for respectively weighing favorably and unfavorably content items comprising the received terms when providing the recommendations. Additionally, the processor also executes training logic, for suggesting terms from the content items to the user for adding to the user model and/or for content searches that may be issued by the user; [0085] the different processing elements are generated by modeling the users, categories/features and items of content within the recommendations module 210 as vectors};
	training, by the server, the MLA based on the plurality of training sets {LuVogt, see at least: [0014] the processor executes explicit training logic, for receiving terms from the user for explicitly adding to or deleting from the user model and item weighing logic, for respectively weighing favorably and unfavorably content items comprising the received terms when providing the recommendations}.
LuVogt does not teach:
the pre-selected items having been selected for increasing user traffic to the pre- determined resource, the visual characteristics of the respective one of the set of landing page items being indicative of a prominence.
However, Bryar teaches:
the pre-selected items having been selected for increasing user traffic to the pre- determined resource, the visual characteristics of the respective one of the set of landing page items being indicative of a prominence {Bryar, see at least: [6:39-42] Displaying hyperlinks at various levels of prominence enhances the user's computing experience by visually identifying those links that may be more helpful or useful to the user; [17:30-34] Embodiments of the invention may also be implemented to take into account information such as traffic (e.g., number of hits) that a Web page receives or has received, either from a particular user, a group of users, or from users in general. This information can help set a basis for determining the level of prominence of links to that page when such links are displayed on referring pages; [3:5-7] Associated with the set of links is prominence data for affecting the prominence at which the links in the set of links are to be displayed}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the selection for increasing user traffic and indicating a prominence as taught by Bryar in the recommendation service method of LuVogt in order to enhance the user’s computing experience (Bryar, see: [6:39-42]).
	LuVogt does not disclose:
to predict a user-independent score of a given item, the user-independent score being independent from any given user.
	However, Coster teaches:
	to predict a user-independent score of a given item, the user-independent score being independent from any given user {Coster, see at least: fig 4, #400, 406; [0011] In this method, the .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the user-independent scores and recommendation items as taught by Coster in the recommendation service method of LuVogt in order to produce relevant and potentially interesting recommendations (Coster, see [0006]).	
	
With respect to claim 14, LuVogt, Bryar, and Coster teach the method of claim 13. LuVogt further discloses:
wherein the method further comprises predicting, by the MLA implemented by the server, the score of a new item {LuVogt, see at least: [0116] the feature PE is configured for a first-pass estimation of relevance of the received content items to the users so that the user PEs of each individual user is not overwhelmed with content whose relevance is to be determined. The received content of item is again scored at the user PEs to determine relevance prior to being forwarded to the users}.
LuVogt does not disclose:
	the user-independent score of a new item.
	However, Coster teaches:
	the user-independent score of a new item {Coster, see at least: fig 4, #400, 406; [0011] In this method, the recommendation system obtains ratings of items for a public recommendation and obtains .
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Bryar, and Coster to include the additional elements of Coster. One would have been motivated to do so in order to more accurately recommend items to new users. In the instant case, LuVogt, Bryar, and Coster evidently teach a method for a machine learning algorithm to make item recommendations. Coster is merely relied upon to illustrate the additional functionality of generating a potential public score for a new item. Moreover, since the elements disclosed by LuVogt, as well as Bryar and Coster, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over LuVogt, in view of Bryar, in further view of Coster.

With respect to claim 15, LuVogt, Bryar, and Coster teach the method of claim 14. LuVogt does not disclose:
wherein the method further comprises determining, by the server, whether the new item is to be recommended to the user based on the user-independent score of the new item.
However, Coster teaches:
wherein the method further comprises determining, by the server, whether the new item is to be recommended to the user based on the user-independent score of the new item {Coster, see at least: [0031] a limited set of items may be selected for the public recommendation based on their ratings by ranking the items according to their ratings and selecting a preset number of items having the highest ratings, e.g. the 20 highest rated items. Further, the selection of items for the public recommendation .
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Bryar, and Coster to include the elements of Coster. One would have been motivated to do so in order to limit the number of recommendations a new user will receive to only the highest rated items. In the instant case, LuVogt, Bryar, and Coster evidently teach a method for a machine learning algorithm to make item recommendations. Coster is merely relied upon to illustrate the additional functionality of selecting only the highest ranked items to recommend to a new user. Moreover, since the elements disclosed by LuVogt, as well as Bryar and Coster, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over LuVogt, in view of Bryar, in further view of Coster.
	
Regarding claims 16-19, claims 16-19 are directed to a machine. Claims 16-19 recite limitations that are parallel in nature to those addressed above for claims 1-4 which are directed towards a process. Therefore, claims 16-19 are rejected for the same reasons as set forth above for claims 1-4, respectively.
It is noted that claim 16 includes additional limitations of a server. LuVogt discloses a server {fig 2, #206; [0073] recommendation system 200 can include user computer/client device 202 or 204 that communicates with server computer 206 over a network 208 such as the internet}.
Claims 5-7, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et. al. (US 20130290110, herein referred to as LuVogt), in view of Bryar et. al. (US 8225195 B1, herein referred to as Bryar), in further view of Coster et. al. (US 20140025609, herein referred to as Coster), in further view of Heiler et. al. (US 20170061014, herein referred to as Heiler).
	
With respect to claim 5, LuVogt, Bryar, and Coster teach the method of claim 1 (see above). LuVogt does not disclose:
	wherein the pre-selected items have been selected using a resource-native selection algorithm of the pre-determined resource.
	However, Heiler teaches:
	wherein the pre-selected items have been selected using a resource-native selection algorithm of the pre-determined resource {Heiler, see at least: fig 6, #650, 680, 690, 6010; [0089] The index database 650 stores indexed resources found in a corpus, which is a collection or repository of resources. The resources may include, for example, documents such as web pages, images, or news articles. [0090] The index engine 680 indexes resources in the index database 650 using any suitable technique. In some implementations, the index engine 680 receives information about the contents of resources, e.g., tokens appearing in the resources that are received from a web crawler, and indexes the resources by storing index information in the index database 650. [0091] The search engine 655 uses the index database 650 to identify resources that match a search query 6010 to generate, for example, a set of candidate search results and a presentation set of search results}.
	In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Bryar, and Coster to include the elements of Heiler. One would have been motivated to do so in order to limit the amount of irrelevant content a user will receive. In the instant case, LuVogt, Bryar, and Coster evidently teach a method for making item recommendations. Heiler is merely relied 

	With respect to claim 6, LuVogt, Bryar, Coster, and Heiler teach the method of claim 5. LuVogt does not disclose:
	wherein the resource-native selection algorithm is at least one of a software-based selection algorithm or a human-based selection algorithm.
	However, Heiler teaches:
	wherein the resource-native selection algorithm is at least one of a software-based selection algorithm or a human-based selection algorithm {Heiler, see at least: [0090] The index engine 680 indexes resources in the index database 650 using any suitable technique. In some implementations, the index engine 680 receives information about the contents of resources, e.g., tokens appearing in the resources that are received from a web crawler, and indexes the resources by storing index information in the index database 650. [0091] The search engine 655 uses the index database 650 to identify resources that match a search query 6010 to generate, for example, a set of candidate search results and a presentation set of search results. The ranking engine 690 ranks resources that match the search query 6010}.
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Bryar, and Coster to include the elements of Heiler. One would have been motivated to do so in order to effectively limit undesired content. In the instant case, LuVogt, Bryar, and Coster evidently teach a method for making item recommendations. Heiler is merely relied upon to illustrate 

With respect to claim 7, LuVogt, Bryar, Coster, and Heiler teach the method of claim 5. LuVogt further discloses:
wherein a ranking algorithm of the pre-determined resource ranks the plurality of items based on freshness of each of the plurality of items {LuVogt, see at least: [0059] The aggregated content streams 130 can be time-ordered streams filtered by relevance to the user's current context. In one embodiment, the latest content comprised in the aggregated content streams 130 can be displayed to the users}.

With respect to claim 11, LuVogt, Bryar, and Coster disclose the method of claim 1. LuVogt does not disclose:
wherein the generating the set of user-independent recommendation items comprises excluding, by the server, at least one user-independent recommendation item from the set of user-independent recommendation items based on a heuristic analysis.
However, Heiler teaches:
wherein the generating the set of user-independent recommendation items comprises excluding, by the server, at least one user-independent recommendation item from the set of user-independent recommendation items based on a heuristic analysis {Heiler, see at least: [0027] The classification signals may include a signal indicating one or more characteristics of search session data of the user device 120, .
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Bryar, and Coster to include the additional elements of Heiler. One would have been motivated to do so in order to avoid the recommendation of explicit content to young users. In the instant case, LuVogt, Bryar, and Coster evidently teach a method for recommending items to a user. Heiler is merely relied upon to illustrate the additional functionality of removing explicit items from a customer’s recommendation list. Moreover, since the elements taught by LuVogt, Bryar, and Coster, as well as Heiler, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over LuVogt, Bryar, and Coster, in view of Heiler.

With respect to claim 12, LuVogt, Bryar, Coster, and Heiler teach the method of claim 11. LuVogt does not disclose:
	wherein the excluding the at least one user-non-specific recommendation item from the set of user-non-specific recommendation items based on the heuristic analysis comprises determining, by the server, that the at least one user-non-specific recommendation item comprises at least one of:
	violent content;
	gore content;
	sexually-explicit content.
	However, Heiler teaches:
wherein the excluding the at least one user-non-specific recommendation item from the set of user-non-specific recommendation items based on the heuristic analysis comprises determining, by the server, that the at least one user-non-specific recommendation item comprises at least one of:
	violent content;
	gore content;
	sexually-explicit content {Heiler, see at least: [0009] the sensitive or offensive terms include terms associated with one or more of pornography, violence, gore, and spoof; [0010] a search result in the candidate set of search results is filtered to remove the search result from the presentation set of search results based on (i) the indication that the search query used to obtain the search result is classified as likely related to the particular class of people and including sensitive or offensive terms, and (ii) the indication that the search result is classified as likely including sensitive or offensive content}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of making item recommendations taught by LuVogt, Bryar, and Coster to include the additional functionality of filtering out inappropriate or offensive content taught by Heiler. One would have been motivated to do so in order to limit exposure to inappropriate, sensitive or offensive content (Heiler, see [0002]).

Regarding claim 20, claim 20 is directed to a machine, dependent from claim 16. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a process and dependent on claim 1. Therefore, claim 20 is rejected for the same reasons as set forth above for claims 1 and 5.

Response to Arguments
With respect to the rejections under 35 U.S.C. 112(a), Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by the Applicant’s amendments.

With respect to pages 10-12 of Applicant’s remarks, Applicant argues “the currently claimed subject matter is described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the currently claimed subject matter at filing date”. Examiner respectfully disagrees. 
With respect to claims 1, 13, and 16, Applicant states on pages 10-11 of the remarks “the specification at filing date makes it clear that the “MLA” is configured to generate scores for landing page items based on the respective feature vectors, and where a given feature vector is generated based on information associated with visual characteristics of a respective one of the set of landing page items … [scores] are generated based on information indicative of visual characteristics of respective landing page items as opposed to being generated based on user information.” While Examiner agrees with Applicant in this statement, the specification fails to disclose the specific manner in which the MLA generates the scores, which is necessary to satisfy the written description requirement. For example, the specification does not disclose a specific equation, calculation, or machine-learned algorithm for generating the scores or feature vectors; rather, the specification discloses the generation of scores in a generic manner (see [154]). This is also the case for generating the set of recommendation items based on the scores (see [157]). In Capon, the Courts decided "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Disclosing generally that MLA is used to generate scores based on feature vectors does not adequately describe the technology that is sought to be patented, and it is the inventor’s obligation to disclose the technologic knowledge upon which the patent is based. Claims 2-12, 14-15, and 17-20 inherit the deficiencies of claims 1, 13, and 16, respectively. Therefore, the rejections are maintained.
With respect to claims 2 and 17, Applicant states on page 11 of the remarks “US patent application no 15/607,555 has been incorporated in its entirety into the specification at filing date. Applicant submits that the US patent application in question does describe “relevance scores”, and that a set of recommendation items can be generated based on “relevance scores”. While Examiner agrees with Applicant in this statement, the US patent application in question does not disclose specifically how the relevance scores, and therefore recommendation items, are generated in a technical manner, similar to the rationale given for claims 1, 13, and 16, as stated above. The specification of the US patent application in question describes generating the relevance scores, and therefore recommendation items, based on user information, but again, describes the generation in a generic manner (see [00104], [00105]). Per Capon, it is the inventor’s obligation to disclose the technologic knowledge upon which the patent is based. Id. Therefore, the rejections are maintained.
With respect to claim 10, Applicant submits that claim 10 has been canceled by the present amendment. Henceforth, the rejection of claim 10 under 35 U.S.C. 112(a) is moot.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s arguments have been considered and are persuasive for the corrections to antecedent basis issues in claims 7 and 13. However, Applicant’s arguments are not persuasive for generating user-independent scores, user-independent recommendation items, relevance scores, and a set of recommendation items under 

With respect to claims 1-20, on page 12 of the remarks, Applicant states “all rejections under §112(b) have been addressed”. Examiner respectfully disagrees. Amending the claimed subject matter to “user-independent scores”, “user-independent recommendation items”, “relevance scores” and “a set of recommendation items” does not address the issues of indefiniteness under 35 U.S.C. 112(b) because the indefiniteness issues pertain to the methods in which these scores and recommendation items are generated. 35 U.S.C. 112(b) requires: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (see MPEP 2171). The specifications in the instant application and US patent application no 15/607,555 generally describe the generation of these scores and recommendation items, but they fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (see [154] and [157] of instant application, and [00104], [00105] of supplemental application). For example, the specifications fail to describe a specific equation, calculation, or machine-learned algorithm used to generate the scores and recommendation items, so it is unclear to a person having ordinary skill in the art what constitutes as infringement, as the metes and bounds are not particularly pointed out and distinctly defined. Therefore, the rejections are maintained.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by the Applicant’s amendments.


In DDR Holdings, the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice, and the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. While the cold start problem is arguably an issue in the computer world, it also exists in the business world. For example, absent the computing components recited in the claims, the cold start issue exists as a new customer entering a store for the first time and DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” As such, the claims do not recite solely technological improvements. Therefore, the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by the Applicant’s amendments.

With respect to page 19 of the remarks, Applicant states “LuVogt is silent on aggregating items specifically from landing pages … and on selecting specifically landing page items from the content for recommendation”. Examiner respectfully disagrees. LuVogt does disclose aggregating items specifically from landing pages, and on selecting landing page items from the content for recommendation. In Applicant’s specification, landing page is defined as follows: “Generally speaking, each web resource is associated with a main page or a home page (also known as a "landing page") of the web resource, which can be typically accessed at a "root" level of the URL (for example, by clicking a hyperlink on another web page, by typing in the URL, etc.)” (see [70]). LuVogt discloses the ability for users to receive items (i.e., landing page items) from FACEBOOK and TWITTER feeds/streams (i.e., home page or landing page) for recommendation (see [0075], [0100]), and gives an example of this ability in figure 1 (see [0059]). Therefore, the rejections under LuVogt are maintained in this aspect.


With respect to pages 19-20 of the remarks, Applicant states “LuVogt is silent on aggregating items specifically from landing pages of trustworthy resources” and “Coster is silent on selecting specifically landing page items of landing pages of trustworthy resources”. Examiner agrees with Applicant. While LuVogt does teach aggregating items specifically from landing pages (see [0059], [0075], [0100]), neither LuVogt nor Coster disclose “items specifically from landing pages of trustworthy resources”. However, “trustworthy resources” is not claimed in the instant invention; therefore, the prior art does not have to disclose trustworthy resources.

With respect to page 20 of the remarks, Applicant states “Coster is also silent on advantages of using specifically landing page items for recommending content to new users of the recommendation service”. While Examiner agrees that Coster alone does not disclose an advantage of using specifically landing page items for recommending content to new users of the recommendation service, it is not necessary for the reference, either on its own or in combination, to recognize advantages of using specifically landing page items for recommending content to new users of the recommendation service in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144, section IV). In the instant case, a person having ordinary skill in the art would be motivated to combine LuVogt and Coster in order for sellers to achieve efficiency and yield of their marketing activities and offerings (Coster, see: [0002]). Therefore, the rejection is maintained.

With respect to page 21 of the remarks, Applicant argues “none of the cited prior art references discloses receiving information associated with "a set of landing page items from a landing page of a pre-determined resource" and generating a set of user-independent recommendation items "by selecting from the set of landing page items" user-independent recommendation items, as claimed in currently amended claim 1”. Examiner respectfully disagrees. As stated previously, Applicant’s specification defines “landing page” as follows: “Generally speaking, each web resource is associated with a main page or a home page (also known as a "landing page") of the web resource, which can be typically accessed at a "root" level of the URL (for example, by clicking a hyperlink on another web page, by typing in the URL, etc.)” (see [70]). LuVogt discloses the ability for users to receive items (i.e., landing page items) from FACEBOOK and TWITTER feeds/streams (i.e., home page or landing page) for recommendation (LuVogt, see [0075], [0100]), and gives an example of this ability in figure 1 (LuVogt, see [0059]). In addition, Coster teaches the user-independent recommendation items (Coster, see at least: [0014] The recommendation system may further select a limited set of items for the public recommendation (i.e., user-independent recommendation) based on their ratings). One of ordinary skill in the art at the time of filing would have been motivated to combine the inventions of LuVogt and Coster because it would enable creation of customized recommendations of items with improved relevance to a particular user without sacrificing the user's privacy (Coster, see: [0009]). Therefore, the rejections are maintained in this aspect.

With respect to page 22 of the remarks, Applicant argues “LuVogt does not recognize the advantage of using specifically landing page content for new users nor does it provide motivation to create a specific solution to the cold start challenge where specifically landing page items of pre-determined resources are used for generating recommendation items for users of a recommendation 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625